COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER AND
                                  NOTICE OF INTENT TO DISMISS

Appellate case name:      Letha Pillai v. Jesus Vega and Dalia Vega

Appellate case number:    01-14-00215-CV

Trial court case number: 2011-68692

Trial court:              234th District Court of Harris County

        On June 5, 2014, the Court referred this case to mediation as requested by the agreed
motion of appellant, Letha Pillai, and appellees, Jesus Vega and Dalia Vega. Soon thereafter, the
mediator and appellees notified the Court that the parties had settled the matter and entered into a
mediated settlement agreement. On July 17, 2014, the Clerk of this Court notified the parties that
the appeal might be dismissed unless the parties demonstrated, no later than August 31, 2014,
that there was a live controversy as to the merits of the appeal between them. See Valley Baptist
Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000). Appellant responded, requesting that the
appeal remain on the Court’s active docket “until notice is given that the settlement agreement
has been carried out and completed[.]”
       On August 25, 2014, appellant, representing that appellees had not executed all
documents necessary to effectuate the settlement, filed a “Motion to Enforce Mediation
Settlement Agreement upon Appellees.” Appellant next filed a “Supplement to Motion to
Enforce Mediation Settlement Agreement upon Appellees and for Sanctions” and a “Request for
Emergency Hearing on Appellant’s Motion and Supplement to Motion to Enforce Mediation
Settlement Agreement upon Appellees and for Sanctions.” Appellant continues to represent that
appellees have failed “to execute and return the agreed documents to conclude this matter” and
have not “fulfilled their Agreement at Mediation . . . .” Appellant requests that we order
appellees to execute the settlement documents and seeks sanctions against appellees. We deny
appellant’s (1) Motion to Enforce Mediation Settlement Agreement upon Appellees, (2)
Supplement to Motion to Enforce Mediation Settlement Agreement upon Appellees and for
Sanctions, and (3) Request for Emergency Hearing on Appellant’s Motion and Supplement to
Motion to Enforce Mediation Settlement Agreement upon Appellees. See generally Mantas v.
Fifth Court of Appeals, 925 S.W.2d 656, 658–59 (Tex. 1996) (orig. proceeding) (stating that,
when dispute regarding settlement agreement arises while underlying action is on appeal, party
seeking enforcement must file separate breach of contract action).
        In the “Motion to Enforce Mediation Settlement Agreement upon Appellees,” appellant
states that the case “was settled at mediation on June 11, 2014.” Further, the mediator and
appellees’ counsel have notified this Court that settlement was reached and the parties entered
into a mediated settlement agreement. Accordingly, unless the parties to this appeal demonstrate,
within 14 days of the date of this notice, that there is a live controversy between them as to the
merits of this appeal, the appeal may be dismissed. See TEX. R. APP. P. 42.3(a); Valley Baptist
Med. Ctr., 33 S.W.3d at 822.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: January 15, 2015